Citation Nr: 1820764	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  05-39 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to higher initial disability evaluations for dysthymic disorder (previously evaluated as adjustment disorder with mixed emotional features and memory problems), currently rated as 30 percent from October 6, 2008, and 70 percent from July 24, 2012.

2.  Entitlement to a total disability rating based upon individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from January 2001 through October 2004. 

The psychiatric claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The assigned initial evaluation for the service-connected disability on appeal was increased by rating decisions dated in February 2012 and March 2014.  The Veteran continued to disagree with the initial evaluations assigned for the disability, to include disagreement with each staged rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  During the pendency of this claim, jurisdiction of the claims files was transferred to the Cleveland, Ohio, RO. 

The Veteran testified at a Travel Board hearing conducted in March 2011 by the undersigned; the Veteran also testified at a hearing at the RO in February 2008 before a Decision Review Officer (DRO).  Transcripts of both hearings have been associated with the claims file.

In a September 2011 decision and remand, the Board granted a higher initial evaluation of 50 percent for adjustment disorder with mixed emotional features, effective from March 10, 2005, to April 4, 2007.  The Board denied an initial evaluation in excess of 30 percent for adjustment disorder with mixed emotional features from April 4, 2007, through October 6, 2008.  The Board remanded the rest of the issue currently on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

In September 2017, the Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issues currently on appeal to the AOJ for further development.  The appeal has now been returned to the Board. 

The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Additional pertinent medical and lay evidence was submitted after the October 2017 Supplemental Statement of the Case (SSOC).  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in March 2018.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  From October 6, 2008, to July 23, 2012, the dysthymic disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since July 24, 2012, the dysthymic disorder has been manifested by occupational and social impairment, with deficiencies in most areas.

3.  In light of the assignment of a schedular 100 percent total disability rating extending from July 24, 2012, the Veteran's claim for a TDIU is rendered moot, effective July 24, 2012.

4.  Prior to July 24, 2012, the service-connected disabilities were not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to higher initial disability evaluations for dysthymic disorder (previously evaluated as adjustment disorder with mixed emotional features and memory problems), currently rated as 30 percent from October 6, 2008, and 70 percent from July 24, 2012, is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2017).

2.  The claim of entitlement to a TDIU is moot in light of the award of a total schedular disability evaluation, effective July 24, 2012.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 4.16 (2017). 

3.  Prior to July 24, 2012, the claim of entitlement to a TDIU is denied.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Dysthymic Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's dysthymic disorder is currently rated as 30 percent since October 6, 2008, and 70 percent since July 24, 2012, under 38 C.F.R. § 4.130, DC 9433, which pertains to The General Rating Formula for Mental Disorders.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 55 to 68.

A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board will begin by addressing the 30 percent disability rating that is in effect from October 6, 2008, to July 23, 2012.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his dysthymic disorder from October 6, 2008, to July 23, 2012.  Specifically, the dysthymic disorder was not manifested by occupational and social impairment with reduced reliability and productivity during this appeal period to warrant a higher disability rating of 50 percent.  38 C.F.R. 4.130, DC 9433.

Specifically, during the appeal period, the Veteran was afforded a VA psychiatric examination on October 6, 2008.  At the examination, the Veteran was working full-time making musical instruments.  He was able to perform his activities of daily living.  He was divorced with shared custody of his children.  He reported being best friends with his ex-wife and having close relationships with his children.  He was down or depressed 30-40 percent of the time when he was left alone to think.  He only experienced panic when he had breathing problems.  He did not experience deep sleep due to his foot pain.  He denied anxiety, suicidal ideation, homicidal ideation, anger, violence, psychosis, or mania.  He reported that his self-esteem was not great, but he denied any hopelessness.  He described memory problems.  At the examination, the Veteran was appropriately dressed and groomed.  No memory issues were clearly evident at the examination.  His affect was appropriate, and his judgment and insight appeared adequate.  No abnormal thinking or body movements were noted.  The examiner found that there was no clear evidence of the Veteran experiencing worsening symptoms or deficiencies due to symptoms in his family life or work.  The examiner noted that the Veteran reported memory issues, but found that those might be related to mood and pain issues as no clear issues were evident at the examination.  The Veteran was assigned a GAF score of 68.

In May 2010, the Veteran was seen by the VA Medical Center (VAMC) for neuropsychological testing.  The VA psychologist wrote that the Veteran attributed memory problems to medication use in 2005.  He endorsed 60 percent of the items on a list of cognitive difficulties.  Neuropsychological testing was "entirely within
normal limits," despite the Veteran's self-perceived continuing worsening of his memory and cognitive functioning.  There was a "marked discrepancy" between self-reported cognitive impairment and normal findings on objective testing.  On the MMPI-2 (Minnesota Multiphasic Personality Inventory, Second Edition), the clinical scales could not be interpreted due to evidence that the Veteran minimized his problems.  The psychologist noted that the Veteran reported ongoing but mild
distress, apart from "2-3 very bad days per year," which he related primarily to stressors of coping with chronic pain and related consequences, e.g., disrupted sleep, difficulties keeping up with his children when they are playing, medication use that "gets old" as the pain "doesn't get better."  He also reported lowered self-esteem due to being unemployed and stated that he did not "expect to go back to work again" as "nobody wants someone who can't walk, think, or breathe."  In
terms of his current relationships, he was living with his ex-wife, explaining that he "let her move back in so she can get her degree to support herself."  He stated that, while he and his ex-wife were not physically intimate, the relationship remained amicable and they were not seeing/dating other people.  In terms of present
activities, in addition to school, he reported that he enjoyed fixing computers, which he could do successfully "if focused."  He also reported an interest in high-end car audio systems, both the electronic/technical and construction aspects.

Social Security Administration (SSA) records include a psychological evaluation dated in January 2011.  At the evaluation, the Veteran told the psychologist that he had been divorced since 2007 and had primary custody of his three children, ages 14, 12, and 10.  He reported "stress" in raising them.  He was paying child support for a 17 year old son who did not live with him.  He had a girlfriend for seven
months.  He had been taking 7 college credits over the preceding year, attending several days per week, and had a 3.45 GPA.  He told the examiner that he was "at peace" with his psychiatric disability and "not depressed at this time."  Pain interfered with sleep maintenance.  He denied feeling helpless or hopeless, and denied suicidal ideation or homicidal ideation.  The Veteran had an adequate ability to experience joy (particularly with his new girlfriend), and reported good self-esteem.  In addition to attending college and taking care of the children, he enjoyed building car stereo systems.  He denied hallucinations and delusions.  Although he
reported memory problems, his recall was "adequate based on this brief evaluation."  The examiner diagnosed "adjustment disorder with depressed mood, mostly resolved," with a GAF score of 61.  He opined that the Veteran did not appear to have impairment in the abilities of relating to others or understanding and following directions.  His abilities to maintain attention and concentration to perform routine tasks, and to withstand the stress and pressures associated with daily work, were mildly impaired.

At his March 2011 Board Hearing, the Veteran testified that he had not seen a psychiatrist in a few years and was not on psychiatric medication.  See Board hearing transcript, page 22.  He said that he still checked windows, locked doors, and secured the perimeter nightly.  Id. at 23.  He did not often go out to eat because of crowds.  Id.  He sat with his back to the door and had a startle response.  Id.  He testified that he was divorced because of unexplained outbursts of anger and retreating into himself.  Id. at 25.  He reported problems maintaining his hygiene.  Id.  His memory issues caused him to not pay bills on time, leading to "fighting" against disconnections.  Id. at 27.  He said that he had not worked in 26 months.  Id. at 28-9.  The Veteran testified that he last worked as a fabricator at a music instrument company.  Id. at 11.  He reported that he was let go from the job two years ago because of his breathing and ankle issues.  Id.  

The remaining treatment records dated during this appeal period do not provide any contrary evidence to that obtained at the VA examination.  The Veteran's GAF scores of 61 and 68 during this appeal period also support the current 30 percent disability rating.  GAF scores of 61 and 68 indicate mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.   Thus, the Board finds that in weighing the evidence presented at the VA examination, the Board hearing, and in the VA treatment records, the Veteran's dysthymic disorder is best characterized as moderate from October 6, 2008, to July 23, 2012, which warrants the current 30 percent rating.  38 C.F.R. 4.130, DC 9433.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his dysthymic disorder from October 6, 2008, to July 23, 2012.  Specifically, the dysthymic disorder have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during this appeal period, which warrants the current 30 percent disability rating.  38 C.F.R. 4.130, DC 9433.  The Board recognizes that the Veteran has not been working for a portion of the appeal period.  However, the Veteran does not argue, and the record does not suggest, that the Veteran was unemployed due to his psychiatric disorder alone.  The record documents that the Veteran has several physical disabilities that also were a factor in his being laid off, as described by the Veteran at his Board hearing.  Further, throughout the entire appeal period, the Veteran has had close relationships with his ex-spouse and children.  At the January 2011 evaluation, he had a girlfriend.  The October 2008 VA examiner found that the Veteran did not have any memory issues at the examination, and that there was no clear evidence of the Veteran experiencing worsening symptoms or deficiencies due to symptoms in his family life or work.  At the May 2010 evaluation, neuropsychological testing was "entirely within normal limits," despite the Veteran's self-perceived continuing worsening of his memory and cognitive functioning.  At the January 2011 evaluation, his recall was adequate, even though the Veteran reported memory problems.  The Veteran described his distress as "ongoing but mild" at the May 2010 evaluation.  The January 2011 examiner found that the Veteran did not appear to have impairment in the abilities of relating to others or understanding and following directions.  His abilities to maintain attention and concentration to perform routine tasks, and to withstand the stress and pressures associated with daily work, were mildly impaired.  Throughout the appeal period, the Veteran has denied anxiety, suicidal ideation, homicidal ideation, anger, violence, psychosis, or mania.  He reported only experiencing panic when he had breathing problems.  His affect was appropriate, and his judgment and insight appeared adequate.  This evidence does not establish that the Veteran has occupational and social impairment with reduced reliability and productivity, to warrant a higher disability rating of 50 percent from October 6, 2008, to July 23, 2012.  38 C.F.R. § 4.130, DC 9433.

The Board will now address the 70 percent disability rating that is in effect since July 24, 2012, for the dysthymic disorder.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for his dysthymic disorder since July 24, 2012.  Specifically, the dysthymic disorder was not manifested by total occupational and social impairment during this appeal period to warrant a higher 100 percent disability rating.  38 C.F.R. 4.130, DC 9433.

Specifically, during this appeal period, the Veteran was afforded a VA examination in October 2013.  At the examination, the Veteran stated that he worked for about 10 hours a week from November 2012 to April 2013, helping a friend with a home business.  He stated that he had not worked since April 2013 due to his non-service-connected rotator cuff labrum tear and the surgery and physical therapy required for that injury.  The Veteran had custody of three of his children and was engaged.  He denied any suicidal ideation, homicidal ideation, anger, violence, psychosis, or mania.  He felt that Neurontin and RSD impacted his memory.  The VA examiner found that the Veteran's service-connected dysthymic disorder caused occupational and social impairment with reduced reliability and productivity.  The dysthymic disorder was manifested by the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and, difficulty in adapting to stressful circumstances, including work or a worklike setting.  A GAF score of 55 was assigned.

At the March 2017 VA psychiatric examination, the Veteran lived with his two children and his fiancée.  He did not have any friends.  The Veteran reported doing computer repair.  He stated that he could not "get a conventional job because I can't
breathe, I can't walk, and I forget what I'm doing."  When asked how he could maintain focus on computer repairs and "tinkering" in his garage, he said that he had to take pictures in order to remember the next day what he had done.  He stated that he stopped attending college after five years because he was unable to "remember what we did last semester.  I can't retain anything."  He reported occasional sadness and feelings of worthlessness.  He denied suicidal ideation, panic attacks, delusions, hallucinations, paranoia, suspiciousness, or manic symptoms.  He managed his personal hygiene regularly.  He reported worrying a lot and often forgetting to pay bills.  

The March 2017 VA examiner found that the Veteran's dysthymic disorder was manifested by the following symptoms:  depressed mood; anxiety; impairment of short - and long-term memory; and, flattened affect.  The Veteran was alert and oriented to time (except that he was off by several days concerning the day of the month), person, and place.  His appearance and grooming were unremarkable.  His affect was flattened.  The Veteran's statements were logical, coherent, relevant, and organized.  Psychotic symptoms were neither observed nor reported.  The examiner noted that the Veteran had consistently reported memory problems, despite normal findings on objective neuropsychological testing.  The examiner found that the Veteran's memory problems were likely due to poor concentration stemming from his depressive disorder.  The examiner opined that the Veteran was currently unable to manage his benefits in his own best interest.  The examiner then determined that, due to the Veteran's service-connected dysthymic disorder, the Veteran's ability to understand and follow instructions was considered not impaired.  His ability to retain instructions as well as sustain concentration to perform simple tasks was considered not impaired.  His ability to sustain concentration to task persistence and pace was considered moderately impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered not impaired.  His ability to accept supervision was considered not impaired.  His ability to accept criticism was considered mildly impaired.  His ability to work in groups was considered not impaired.  His ability for impulse control in the work setting was considered not impaired.  The examiner found that the Veteran's psychiatric symptoms were moderate.  The examiner stated that there was no evidence of record showing that the Veteran's psychiatric disability ever exceeded this level of severity at any time since October 2008.  At times, his symptoms were at a mild level.  The examiner determined that the service-connected psychiatric disorder caused occupational and social impairment with reduced reliability and productivity.  A GAF score was not assigned since the DSM-V was used.

At the March 2018 VA examination, the Veteran reported working in his own side business of computer repair.  He cared for his two children and maintained a relationship with his fiancé.  The examiner found that the Veteran's affect was mildly depressed and anxious, but was flexible in range and was polite and cooperative throughout.  He was dressed casually with good grooming and hygiene.  He was alert, fully oriented, and his cognition was grossly intact.  His thought process was logical, sequential, and goal-directed.  There was no evidence of perceptual disturbances.  He demonstrated good judgment and insight throughout the examination.  The examiner found that the Veteran was clearly able to manage his VA funds in his own best interest.  The examiner stated that it was well established that the Veteran's memory issues were secondary to his mood and did not result in deficits on standardized cognitive testing or ADL/IADL functioning.

The treatment records dated during this appeal period do not provide any contrary evidence to that obtained at the VA examination.  The Veteran's GAF score of 55 during this appeal period also supports the current 70 percent disability rating.  A GAF score of 55 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning, which is best supported by a 70 percent disability rating.  Moderate symptoms do not suggest or support total occupational and social impairment, the requirements for a 100 percent disability rating.  38 C.F.R. 4.130, DC 9433.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for his dysthymic disorder since July 24, 2012.  Specifically, the dysthymic disorder has been manifested by, at worst, occupational and social impairment with deficiencies in most areas during this appeal period, which warrants the current 70 percent disability rating.  38 C.F.R. 4.130, DC 9433.  

The evidence dated since July 24, 2012, does not demonstrate total occupational and social impairment.  Regarding total occupational impairment, the Board recognizes that the Veteran has not been working full-time during the entire appeal period.  However, the Veteran does not argue, and the record does not suggest, that the Veteran was unemployed due to his psychiatric disorder alone.  The record documents that the Veteran has several physical disabilities that also were a factor in his unemployment, as described by the Veteran at his October 2013 and March 2017 VA examinations.  Further, regarding total social impairment, the Veteran was engaged to be married and caring for his two children throughout the entire appeal period.  Additionally, the October 2013 and March 2017 VA examiners found that the Veteran's psychiatric disorder was best characterized as moderate, causing occupational and social impairment with reduced reliability and productivity.  After a review of the March 2017 VA examination report, the March 2018 VA examiner found that the Veteran was clearly able to manage his VA funds in his own best interest.  This evidence does not establish that the Veteran has total occupational and social impairment due to his dysthymic disorder to warrant a 100 percent disability rating.  38 C.F.R. § 4.130, DC 9433.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as depression and limited social engagement, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of higher initial disability ratings for the service-connected dysthymic disorder at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

III.  TDIU

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his or her nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2017).

The Veteran filed his service connection claims (which were later granted and became increased rating claims on appeal) in September 2004.  The TDIU claim originates from these service connection (and later increased rating) claims.  
Initially, the Board notes that the TDIU claim is moot effective July 24, 2012.  As of July 24, 2012, the Veteran is in receipt of a 100 percent total schedular disability rating.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran is in receipt of a 100 percent total schedular disability rating since July 24, 2012.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating since July 24, 2012.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled").  
The Board, however, is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C. 
§ 1114(s) (2012) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i) (2017).  

Here, since July 24, 2012, the SMC requirements are not met, as the Veteran does not have a single service-connected disability rated as 100 percent.  Instead, the Veteran's service-connected disabilities combine to 100 percent, effective July 24, 2012.  The evidence also does not establish that the Veteran is permanently housebound by reason of his service-connected disabilities since July 24, 2012.  The Veteran left the house for VA medical appointments and examinations, as documented by his VA treatment records.  He left the house to take his children to school, as documented at his recent March 2017 VA psychiatric examination.  This evidence does not document that the Veteran is permanently housebound by reason of his service-connected disabilities.

In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to SMC under 38 U.S.C. § 1114(s), since July 24, 2012.  As such, his claim for a TDIU is rendered moot, effective July 24, 2012.
Prior to July 24, 2012, the Veteran was service-connected for the following disabilities:  left inguinal hernia, rated as 0 percent disabling; limitation of motion of the left ankle, status post left ankle sprain, rated as 20 percent disabling; limitation of motion of the right ankle, rated as 20 percent disabling; status post sprain with partial rupture peroneus brevis tendon and reflex sympathetic dystrophy of the right ankle, rated as 20 percent disabling; status post sprain with reflex sympathetic dystrophy, complex regional pain syndrome, and causalgia of the left ankle, rated as 30 percent; asthma with obstructive lung disease, rated as 0 percent from November 1, 2004, 30 percent from December 20, 2007, and 60 percent from September 24, 2008; and, dysthymic disorder, rated as 10 percent from November 1, 2004, 50 percent from March 10, 2005, 30 percent from April 4, 2007, and 70 percent from July 24, 2012.  From March 10, 2005, the Veteran's combined total evaluation was 70 percent, and the Veteran had a service-connected disability that was rated as 40 percent or more.  As such, from March 10, 2005, to April 3, 2007, the Veteran met the percentage requirements of 38 C.F.R. § 4.16(a).  

From April 4, 2007, to December 19, 2007, the Veteran's combined total evaluation was 80 percent.  From December 20, 2007, to July 23, 2012, the Veteran's combined total evaluation was 90 percent.  However, during both of these periods, the Veteran did not have a service-connected disability rated as 40 percent or more for the entire period.  However, under 38 C.F.R. § 4.16(a), for the purpose of one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  Here, from April 4, 2007, to July 23, 2012, the Veteran was service-connected for both ankles, each rated as 20 and 30 percent.  These are disabilities of both lower extremities, and thus they can be combined for the purpose of the 40 percent disability rating.  Accordingly, from April 4, 2007, to July 23, 2012, the Veteran met the percentage requirements of 38 C.F.R. § 4.16(a).  

From November 1, 2004, to March 9, 2005, the Veteran's total combined evaluation was 50 percent.  The Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  As such, the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for the award of a schedular TDIU are not met from November 1, 2004, to March 9, 2005. 

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Accordingly, the Board will now consider whether the competent evidence otherwise demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to July 24, 2012.

At his February 2008 DRO hearing, the Veteran testified that he was currently employed and was on his feet 8-9 hours per day.  See DRO hearing transcript, pages 12-13.  He reported difficulty with having to be on his feet for so many hours.  Id. at 13.  At his March 2011 Board hearing, the Veteran testified that he last worked as a fabricator at a music instrument company.  See Board hearing transcript, page 11.  He testified that the job was a "stand up job."  Id.  He reported that he was let go from the job two years ago because of his breathing and ankle issues.  Id.  In a June 2012 statement, the Veteran indicated that memory loss, constant pain when moving and trying to complete tasks, breathing issues, and strength issues are contributed to his unemployability.  

In March 2011, the Veteran was found not disabled due to his fibromyalgia and affective/mood disorder by SSA.

On his July 2012 VA 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) Form, the Veteran stated that he last worked in a factory in January 2008.  He had two years of college and electronic engineering training.  On his September 2012 VA 21-8940 Form, the Veteran reported that he last worked in a factory in January 2008.  He had one year of college and electronics training.  On his June 2017 VA 21-8940 Form, the Veteran stated that he last worked on December 15, 2008, as a bender.  He had tried some computer repair since then.  He reported four years of college and no other training.  On his July 2012, September 2012, and June 2017 VA 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), the Veteran stated that he was unable to work due to all or some of his service-connected disabilities, to include his memory loss and ability to stand.  A June 2017 letter from the Veteran's last employer stated that the Veteran was laid off because he was "laid off/medically disqualified" on January 15, 2009, from his job as a bender.  No other information was provided from the employer.  In a June 2017 statement, the Veteran indicated that he had been unable to gain and maintain substantially gainful work, to include sedentary work, since 2008.

Turning to the medical evidence, at the September 2004 VA ankles examination, the Veteran was employed as a computer tech.  He had been employed at this job since May 2002.  He had some restrictions on his daily activities, but they could be "painfully managed."  

At his October 2004 VA psychiatric examination, the Veteran ran a "very successful audio car business which is making substantial money."  The Veteran was moving to another state and planned to restart his own business there.  He was able to perform his activities of daily living.  He reported some college education.  

At the April 2007 VA psychiatric examination, the Veteran worked full-time at an instrument-making factory.  He had been working there since May 2006.  He also volunteered at a computer repair shop approximately five hours a week.  He also had a part-time job (working 10-20 hours per week) installing car audio equipment.  The Veteran reported difficulty on the job because of chronic pain, but he "works through the pain."  He also described some difficulty on the job with concentration and memory.  The VA examiner found that the Veteran had moderate occupational functioning.  

The April 2007 VA ankles examiner found that prolonged standing and walking was very difficult for the Veteran because of the pain syndrome to both ankles.  The examiner found that the Veteran was able to do his normal job, but it was painful for him to do so.

At the October 2008 VA psychiatric examination, the Veteran was working full-time making musical instruments.  He was able to perform his activities of daily living.  He stated that he dealt with the pain.

At the October 2013 VA psychiatric examination, the Veteran stated that he worked for about 10 hours a week from November 2012 to April 2013, helping a friend with a home business.  He stated that he had not worked since April 2013 due to his non-service-connected rotator cuff labrum tear and the surgery and physical therapy required for that injury.  The VA examiner found that the Veteran's service-connected dysthymic disorder caused occupational and social impairment with reduced reliability and productivity and caused difficulty in adapting to stressful circumstances, including work or a worklike setting.  

At the December 2013 VA examination, the VA examiner found that the Veteran could not perform physical labor due to his bilateral ankle pain; however, the Veteran could perform light office work or sedentary employment with no restrictions.

At the March 2017 VA psychiatric examination, the VA examiner determined that, due to the Veteran's service-connected dysthymic disorder, the Veteran's ability to understand and follow instructions was considered not impaired.  His ability to retain instructions as well as sustain concentration to perform simple tasks was considered not impaired.  His ability to sustain concentration to task persistence and pace was considered moderately impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered not impaired.  His ability to accept supervision was considered not impaired.  His ability to accept criticism was considered mildly impaired.  His ability to work in groups was considered not impaired.  His ability for impulse control in the work setting was considered not impaired.  The VA examiner found that the Veteran's psychiatric symptoms were moderate.

At the April 2017 VA examination, the VA examiner found that the Veteran could not perform significant physical labor (i.e., construction work) due to his service-connected asthma; however, the Veteran could perform physical labor of a moderate nature (i.e., grocery or department store) or sedentary employment with no restrictions.

At the April 2017 VA joints examination, the VA examiner found that the Veteran could do sit-down work with his service-connected ankles.

At the July 2017 VA examination, the VA examiner found that the Veteran could not do bending and lifting work due to his service-connected hernia.

In a September 2017 VA addendum opinion, the VA examiner found that the Veteran could perform sedentary work.

At the March 2018 VA examination, the Veteran reported working in his own side business of computer repair.  He estimated that his income was approximately $800.00 per month.

The treatment records do not provide any evidence contrary to that obtained at the VA examinations.

In reviewing the evidence thoroughly, the Board finds that the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment prior to July 24, 2012.  Initially, per the Veteran's former employer, the Veteran was employed full-time until January 15, 2009.  At his September 2004, October 2004, April 2007, and October 2008 VA examinations, the Veteran reported being employed full-time.  From January 15, 2009, to July 24, 2012, the Veteran reported self-employment doing computer repairs.  The examiners also found that the Veteran was capable to light physical work or sedentary work with his service-connected disabilities.  The Veteran reported some college education and training, which would presumably qualify him for light physical work or sedentary work.  At the October 2013 VA examination, the Veteran also reported that he had to stop working due to a non-service-connected injury.  None of the VA examiners who have examined the Veteran and reviewed the claims file have found that the Veteran is unable to be employed or currently employed in marginal employment due exclusively to his service-connected disabilities.  There are no positive medical opinions in the claims file.  The VA examiners' medical opinions are supported by the treatment records contained in the claims file, which document that the Veteran is able to carry out his daily living activities, suggesting that he would be capable of employment.  It is clear from the record that the Veteran's service-connected symptoms do not prevent him from obtaining and maintaining a substantially gainful occupation, especially when taking into consideration the Veteran's reported activities, as well as the probative medical evidence of record.  In short, the Veteran's service-connected disabilities did not preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences prior to July 24, 2012.  

In reaching the above determination, the Board has considered the Veteran's lay statements as to the nature and severity of his service-connected symptomatology.  He is certainly competent to describe his current symptoms (see Layno, 6 Vet. App. at 470) and is credible in his belief that he is unemployable due to his service-connected lumbar spine disability.  The lay evidence, however, is outweighed by the medical evidence.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the severity of the service-connected disabilities prevented the Veteran's employability prior to July 24, 2012, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  The VA examiners, following physical examinations of the Veteran and reviews of his claims file, found, in their expert opinions, that the Veteran was not unemployable on account of his service-connected disabilities.  
Accordingly, the Board finds that the evidence is not in equipoise on the matter of whether the Veteran is unemployable due to his service-connected disabilities prior to July 24, 2012.  The benefit of the doubt rule is not for application.  38 U.S.C. 
§ 5107(b).  The TDIU claim under 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b) is denied prior to July 24, 2012, and rendered moot since that date.


ORDER

The claim of entitlement to higher initial disability evaluations for dysthymic disorder (previously evaluated as adjustment disorder with mixed emotional features and memory problems), currently rated as 30 percent from October 6, 2008, and 70 percent from July 24, 2012, is denied.

Since July 24, 2012, the claim of entitlement to a TDIU is moot and dismissed.

Prior to July 24, 2012, the claim of entitlement to a TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


